On March 4, 1996, the Court found the defendant in violation of the conditions of her suspended sentence and the Court now having been fully advised as to the facts of the case, it is the judgment of the Court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and she is hereby committed to the Department of Corrections for a term of ten (10) years for suitable placement, which may include an appropriate community based program, facility, or a State Correctional Institution. The sentence shall run concurrently with the Department of Corrections’ commitment in Cause No. 11704. Due to the defendant’s failure to comply with the terms and conditions of her suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that she is not entitled to receive, and shall not receive, credit for any elapsed time between the date of her conviction and the date of this Order, except that she shall receive credit from March 5,1994 (in and out same day); from January 18,1995, through January 27,1995; from June 29,1995, through July 13,1995; and from December 13,1995, through date of sentencing, March 4,1996, for one hundred nine (109) days jail time which she has previously served.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed.
It is the unanimous decision of the Sentence Review Division that the petition shall be dismissed without prejudice.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal